DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim 1 has been amended changing the scope and contents of the claim. 
Applicant’s amendment filed February 14, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 15, 2021:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16-17, and 22-23 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/207080 to Erhard et al. (hereinafter Erhard) further in view of U.S. 2013/0202168 to Jerebko et al. (hereinafter Jerebko).
Regarding independent claim 1, Erhard discloses a method for processing breast tissue image data, comprising (Page 4, line 7, “The main application of the proposed method (but by no way restricted thereto) is screening and diagnosis in X-ray mammography.”):
Processing an image data set including a plurality of images slices comprising image data of a patient's breast tissue (page 5, line 6, “of a patient whose breast BR is to be imaged;” page 7, line 10, “The slice images SL may also be stored in a database DB or otherwise post-processed.”) 
generating a high-dimensional object grid depicting the one or more high-dimensional breast tissue objects in the patient's breast tissue (Page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block;” Page 11, line 8, “geometry-matched grid or coordinate system” is construed as high-dimensional object grid i.e., 3D object grid) found across one or more image slices of the image data set (page 7, line 3, “"Reconstruction" means solving for the tissue densities u in the respective x,y plane (for each z);” being that there is a z direction, it is inherent there are multiple directions, and the tissue spans multiple depths (slices));
determining a confidence or probability of each of the one or more high-dimensional breast tissue objects depicted in the high-dimensional object grid (Page 11, line 8, “geometry-matched grid or coordinate system;” page 12, line 15, “Depending on the level of confidence of a given voxel, the weight is assigned accordingly: a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight”); and
generating a synthesized image comprising a lower-dimensional format version of the one or more high-dimensional breast tissue objects (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block.”) depicted in the high-dimensional object grid based at least in part upon the confidence or probability of the one or more high-dimensional breast tissue objects (page 12, line 12, “The matched voxels may constitute suspicious shapes that are indicative to lesions spiculated masses etc.” … “it is then decided whether or not a given voxel does form part of such a suspicious shape structure. Depending on the level of confidence of a given voxel, the weight is assigned accordingly; page 2, lines 12-18, “In one embodiment, N=3, k=l and, in particular, according to one embodiment, the image volume is a 3D tomosynthesis volume with the slices forming the various 2D hyperplanes and the projection image to be formed (synthesized) is a synthetic mammogram. According to the proposed method, the image element with the lower weight assigned is still used in the respective projection operation. This allows the projection image to account for instance to different distributions of image element values within the various hyperplanes in the volume.”),wherein the confidence or probability (page 12, line 13, “Measured … level of confidence, it is then decided whether or not a given voxel does form part of such a suspicious shape structure”) is determined based at least in part on a weight assigned to each of the one or more high-dimensional breast tissue objects (page 12, line 28, “filter module FL acts to assign information content weight substantially to all voxels in the volume”), and wherein the weight assigned to the one or more high-dimensional breast tissue objects is based on the object type (abstract, “it is proposed to compute a forward projection (FP) using a weighted average function that is implemented by a filter (FL). The filter function (FL) is confused sure that the voxels in a slide with maximum sharpness are assigned highest weights thereby avoiding blurring by averaging with structurally less relevant slices”).
Erhard additionally discloses “high structural information (content) are presented as hachured bars e.g., Figure 3 in breast image slices (page 8, last par. to page 9, line 26), but does not similarly use the term “clinically significant high-dimensional breast tissue objects, as further recited, however Jerebko discloses processing an image data set including a plurality of image slices comprising image data of a patient’s breast tissue (abstract, “plane-by-plane iterative reconstruction for digital breast tomosynthesis;” paragraph 0025, “According to one aspect, the invention provides a method that enables to the use of a digital tomosynthesis to efficiently provide accurate 3-dimensional imaging ofa target object, like a breast.”) to identify one or more clinically significant high-dimensional breast tissue objects in the breast tissue (paragraph 0061, “all clinical significant features (micro-calcifications, lesions, Cooper's ligaments, etc.) are imaged with sufficient contrast;” paragraph 0062, “segment clinically significant features in each reconstructed patient image.”) and to determine a clinically significant object type for each of the one or more clinically significant high-dimensional breast tissue objects (paragraph 0002, “early detection of the cancer or other anomalies indicative of cancer, like microcalcifications, so that these may be treated prior to metastatic spread, is an important objective;” classifying something as ‘anomalies indicative of cancer’ is a significant object type within the breast tissue data – further it is clear Jerebko aims to provide data for such a classification and determination). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jerebko in order to digitally reconstruct a three-dimensional breast image (abstract).
(page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.”), wherein the high-dimensional object grid is generated based at least in part on the plurality of image slices (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block;” page 8, line 17, “The requested projection direction p defines a projection hyper plane HP, in this simple case defines a 2D plane, onto which the desired synthesized mammogram S is to be (mathematically) projected.”).
Regarding dependent claim 3, Erhard in the combination further discloses wherein generating the synthesized image comprising the lower- dimensional format version of the one or more high-dimensional breast tissue objects includes modifying one or more aspects of at least one of the one or more high-dimensional breast tissue objects based at least in part on its respective determined confidence or probability (page 9, line 27, “The synthetic mammogram S computed is in accord with the proposed method from a 3D weighted average of the reconstructed 3D volume T by applying a weighted projection to the 3D weighted volume T”, page 12, line 14, “Depending on the level of confidence of a given voxel, the
weight is assigned accordingly: a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight.”).
(page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block”) is based at least in part on an intra-object combination (Page 8, line 27, “most structures are sharply represented in only one or two slices of the volume but quickly blur or fade when moving towards the adjacent slices,” figure 4A).
Regarding dependent claim 5, Erhard in the combination further discloses wherein the lower- dimensional format version of the one or more high-dimensional breast tissue objects (page 7, line 28, “synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available T tomosynthesis block.”) is based at least in part on an inter-object combination (page 9, line 14, “This ensures that sharp structures and edges in the tomosynthesis volume T are retained or preserved, substantially without blurring because by averaging with irrelevant slices or hiding it behind other, brighter structures”, figure 4B).
Regarding dependent claim 6, Erhard in the combination further discloses wherein the lower- dimensional format version of the one or more high-dimensional breast tissue objects is based at least in part on combining a breast tissue object with a background (object: Page 3, line 11, “According to one embodiment the computation of the weights comprises the computation of a magnitude of a gradient of the at least two image elements or of image elements in the respective neighborhoods of the two image elements.” Background: page 3, line 29, “According to one embodiment the weighted projecting operation includes a forward-projection across the volume T” It is inherent to the volume T, that there is a background in addition to the objects noted.). 
Regarding dependent claim 7, Erhard in the combination further discloses further comprising displaying (figure 1, element M (monitor)) the synthesized image comprising the lower-dimensional format version of the one or more high-dimensional objects (page 7, line 17, “On occasion the user may be desirous to have a projection view or image ("mammogram") of the complete breast BR similar to a conventional 2D mammogram which summarizes or consolidates the image information of the T tomosynthesis block into a single 2D image to help the user navigating the T volume which is more difficult and time-consuming than in a lower, 2D space”).
Regarding dependent claim 8, Erhard in the combination further discloses wherein the high- dimensional object grid comprises one or more high-dimensional breast tissue objects that depict normal and/or abnormal breast tissue structures (page 4, line 8, “screening and diagnosis in X-ray mammography.” Screening implies suspected normal tissue, being imaged for abnormal tissue in order to diagnose).
Regarding dependent claim 9, Erhard in the combination further discloses wherein the one or more high-dimensional breast tissue objects comprise a plurality of (page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.” If the disclosed examination region included such normal structures, it is inherent that the structures would appear in the data set).
Regarding dependent claim 10, Erhard in the combination further discloses wherein each of the one or more high-dimensional breast tissue objects is associated with a respective set of attributes, each attribute representing a characteristic of the breast tissue structure depicted by the high-dimensional breast tissue respective object (page 12, line 8, “operation is based on a library of features or templates such as different shapes of different sizes for different types of lesions, degrees of calcifications or, in other than mammography contexts, on shape footprints of certain organs of interest such as vessels or brain structures, etc”).
Regarding dependent claim 11, Erhard in the combination further discloses wherein the set of attributes collectively represent one or more of a location, a size, a shape, and a morphology of the respective breast tissue structure depicted by the high-dimensional breast tissue object (size and shape: page 12, line 8, “operation is based on a library of features or templates such as different shapes of different sizes for different types of lesions, degrees of calcifications or, in other than mammography contexts, on shape footprints of certain organs of interest such as vessels or brain structures, etc”).
(page 7, line 11, “diagnostically relevant structures such as micro-calcifications or tissue abnormities can be identified.”).
Regarding dependent claim 13, Erhard in the combination further discloses wherein the first object type corresponds to abnormal breast lesions including micro-calcifications (page 7, line 12, “diagnostically relevant structures such as micro-calcifications or tissue abnormities can be identified.”) and masses (page 12, line 12, “ The matched voxels may constitute suspicious shapes that are indicative to lesions spiculated masses etc”), and the second object type corresponds to normal breast structures including nipples, pectoral muscles, and breast parenchymal tissues (Page 7, line 13, “The collection of slices SLj together form a volumetric image data set T indicative of the examination region.” If the examination region included such normal structures, it would be implied that the structures would appear in the data set).
Regarding dependent claim 16, Erhard in the combination further discloses wherein a weight assigned to objects of the first object type is greater than a weight assigned to objects of the second object type (page 12, line 16, “a high confidence will attract a higher weight whereas a low confidence a correspondingly lower weight”). 
(abstract, “A method and related apparatus (VS) for synthetic projection images, in particular synthetic 2D mammograms (S) formed from a 3D image volume T made up of slices (SL)”) includes modifying one or more aspects of at least one of the one or more high-dimensional breast tissue objects to thereby emphasize high-dimensional breast tissue objects corresponding to the first object type over high-dimensional breast tissue objects corresponding to the second object type (Page 8, line 24, “voxels with higher information content (for instance a high edge measure) are emphasized or given more weight in the synthetic image S.”).
Regarding dependent claim 22, Erhard in the combination further discloses wherein data of the high- dimensional object grid and the one or more high-dimensional breast tissue objects comprises data of a dimension equal to or higher than three-dimensional data (page 3, line 32, “According to one embodiment the image volume is a dynamic “4D” volume).
Regarding dependent claim 23, Erhard in the combination further discloses wherein the image data set comprises three-dimensional tomosynthesis reconstruction slice data, and the synthesized image comprises two-dimensional synthesized image data (page 7, line 17, “On occasion the user may be desirous to have a projection view or image ("mammogram") of the complete breast BR similar to a conventional 2D mammogram which summarizes or consolidates the image information of the T tomosynthesis block into a single 2D image”).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard further in view of Jerebko as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0059758 to Haick et al. (hereinafter Haick).
Regarding dependent claim 14, Erhard and Jerebko in the combination as a whole fail to explicitly disclose using a pattern recognition method for each of the first and second object types to determine whether one or both object types are present in the image data set that depicts the patient's breast tissue. 
Haick discloses using a pattern recognition method (paragraph 0013, “a pattern recognition algorithm) for each of the first and second object types to determine whether one or both object types are present in the image data set that depicts the patient's breast tissue (paragraph 0054, “The method, according to the principles of the present invention is designed for detecting volatile organic compounds (VOCs) indicative of benign or malignant tumors using a system comprising at least one sensor and a learning and pattern recognition algorithm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Haick in order (abstract).
Regarding dependent claim 15, Haick in the combination further discloses wherein the pattern recognition method (paragraph 0013, “a pattern recognition algorithm) utilizes one or more machine learning algorithms (paragraph 0034, “In various embodiments, the learning and pattern recognition analyzer utilizes an algorithm selected from artificial neural networks, multi-layer perception (MLP), generalized regression neural network (GRNN), fuzzy inference systems (FIS), self-organizing map (SOM), radial bias function (RBF), genetic algorithms (GAS), neuro-fuzzy systems (NFS), adaptive resonance theory (ART) and statistical algorithms including, but not limited to, principal component analysis (PeA), partial least squares (PLS), multiple linear regression (MLR), principal component regression (PeR), discriminant function analysis (DFA) including linear discriminant analysis (LDA), and cluster analysis including nearest neighbor.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Haick in order to improve sensitivity and selectivity for diagnosis, prognosis and monitoring of various types of cancer and for determining the stages and grades of tumors (paragraph 0013).

Claims 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard further in view of Jerebko as applied to claim 1 above, and further in view of WO 2013/123091 to Chen et al. (hereinafter Chen).
Regarding dependent claim 18, Erhard and Jerebko in the combination as a whole fail to explicitly disclose determining whether the one or more high-dimensional breast tissue objects are likely to overlap in the displayed synthesized image.
Chen discloses determining whether the one or more high-dimensional breast tissue objects are likely to overlap in the displayed synthesized image (page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Chen in order to take into account overlapping objects in order to show only the most clinically important data (page 3, line 28).
Regarding dependent claim 19, Erhard and Jerebko in the combination as a whole fail to explicitly disclose if it is determined that the one or more high-dimensional breast tissue objects are likely to overlap on the synthesized image, modifying features of the overlapping high-dimensional breast tissue objects such that one or more most clinically significant features of the overlapping high-dimensional objects breast tissue are displayed.
(page 3, line 25, “In a preferred variation of this embodiment, an identified object or region of interest in a given image has priority for importation into the merged image over any other identified objects or regions of interest having the same or overlapping X,Y coordinate locations in other image slices based upon a predefined priority scheme, e.g., to reflect the relative clinical importance of the various possible tissue structures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard with Chen in order to take into account overlapping objects, in order to show only the most clinically important data (page 3, line 28).
Regarding dependent claim 20, Erhard and Jerebko in the combination as a whole fail to explicitly disclose if it is determined that the one or more high-dimensional breast tissue objects are likely to overlap on the synthesized image, displaying only the high-dimensional breast tissue object assigned the highest weight.
Chen discloses if it is determined that the one or more high-dimensional breast tissue objects are likely to overlap on the synthesized image (page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”), displaying only the high-dimensional breast tissue object assigned the (page 3, line 25, “In a preferred variation of this embodiment, an identified object or region of interest in a given image has priority for importation into the merged image over any other identified objects or regions of interest having the same or overlapping X,Y coordinate locations in other image slices based upon a predefined priority scheme, e.g., to reflect the relative clinical importance of the various possible tissue structures.” A predefined priority scheme, could be defined as a highest weight scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erhard to adjust the image in a manner allowing for the most clinically important data (page 3, line 29) to be shown to a user (abstract).
Regarding dependent claim 21, Erhard and Jerebko in the combination as a whole fail to explicitly disclose if it determined that the one or more high-dimensional breast tissue objects are likely to overlap:
determining a difference in assigned weight of each of the one or more high- dimensional breast tissue objects likely to overlap in the synthesized image, and
if the determined difference is lower than a threshold value, displaying the one or more high-dimensional breast tissue objects likely to overlap in the synthesized image, wherein the modification of the features of the one or more high-dimensional objects pertains to emphasizing at least a portion of the high-dimensional breast tissue object assigned the higher weight relative to the high-dimensional breast tissue object assigned the lower weight.
(page 3, line 27, “objects or regions of interest having the same or overlapping X,Y coordinate locations”):
determining a difference in assigned weight of each of the one or more high- dimensional breast tissue objects likely to overlap in the synthesized image (page 13, line 18, “having the highest weight is displayed” In order to find a value that is the highest, it is implied that there are other values which are not the highest, and thus different values), and
if the determined difference is lower than a threshold value, displaying the one or more high-dimensional breast tissue objects likely to overlap in the synthesized image, wherein the modification of the features of the one or more high-dimensional breast tissue objects pertains to emphasizing at least a portion of the high-dimensional object assigned the higher weight relative to the high-dimensional breast tissue object assigned the lower weight (page 11, line 20, “As discussed above, the image with the most desirable display data may be an image with a highest pixel value, a lowest pixel value, or which has been assigned a threshold value or weight based on the application of a CAD algorithm to the image. When the image with the most desirable display data for that region is identified, the pixels of that region are copied over to the corresponding region of the merged image.” A predetermined priority scheme could be based off of thresholding and weight differences).
(page 3, line 29) to be shown to a user (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668